Citation Nr: 1431907	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for mild cervical spondylosis with uncovertebral arthritis at C4-5 with radiculopathy, right upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel





INTRODUCTION

The Veteran served on active service from April 1994 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

In an April 2014 statement, the Veteran asserted through her representative that her cervical spine disability had worsened in severity.  As such, the Veteran's January 2011 VA cervical spine examination report no longer reflects the current condition of the Veteran's cervical spine disability.  Therefore, a new VA examination is required in order to re-evaluate the Veteran's disability rating.

Additionally, the evidence of record establishes that the Veteran had been receiving occasional pain treatment for her cervical spine disability at the Gainesville and Jacksonville VA medical facilities.  The most recent treatment records available are dated October 2011.  It is unclear whether the Veteran has continued receiving treatment since that time, but efforts should be made to obtain any outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake efforts to obtain all outstanding treatment records from the Gainesville VAMC and Jacksonville Outpatient Clinic, dated October 2011 to present, and associate them with the claims file.

2. Then, the RO or AMC should request a new VA examination to determine the current severity of the Veteran's cervical spine disability. 

3. When development has been completed, and the RO or AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



